Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 1 of 6
Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 2 of 6
   Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 3 of 6




    13.    LaTrivia Mayers
           Child Advocacy Center, Inc.
           1810 Corporate Drive
           Opelika, AL 36801

    14.    Special Agent Anthony Green
           State Bureau of Investigation
           Alabama Law Enforcement Agency
           834 Adams Avenue
           Montgomery, AL 36104

    15.    Sheriff Andre Brunson
           Macon County Sheriff’s Office
           246 County Road 10
           Tuskegee, AL 36083

    16.    Chief of Police Marquez James
           City of Tuskegee, Alabama
           1106 Notasulga Road
           Tuskegee, AL 36083

    17.    Tommy Cheatham
           City of Tuskegee, Alabama
           1106 Notasulga Road
           Tuskegee, AL 36083

    18.    Alfred Davis
           City of Auburn, Alabama
           144 Tichenor Ave., Ste. 1
           Auburn, AL 36830

MAY CALL

    19.    Jennifer Blondeau
           Child Advocacy Center, Inc.
           1810 Corporate Drive
           Opelika, AL 36801




                                         3
Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 4 of 6
    Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 5 of 6




     Respectfully submitted this 23d day of November, 2020

.
                                     /s Algert S. Agricola, Jr
                                     Algert S. Agricola, Jr.

                                     /s Barbara H. Agricola
                                     Barbara H. Agricola
                                     Counsel for Plaintiff Alexandria H. Quinn


Of Counsel:

AGRICOLA LAW, LLC
127 South 8th Street
Opelika, AL 36801
Phone: 334.759.7557
Fax: 334.759.7558
al@agricolalaw.com
barbara@agricolalaw.com




                                        5
     Case 3:14-cv-01033-ALB-SMD Document 191 Filed 11/23/20 Page 6 of 6




                            CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notification of filing to counsel of

record for Defendants. In addition, I served a copy of the foregoing by U.S. Mail, properly

addressed with postage prepaid to the following unrepresented party:

Levy Kelly
160 Stone Park Blvd., Apt. 2409
Pike Road, AL 36063

      This the 23d day of November, 2020.


                                         /s/ Algert S. Agricola, Jr.
                                         AGRICOLA LAW, LLC
                                         127 South 8th Street
                                         Opelika, AL 36801
                                         Phone: 334.759.7557
                                         Fax: 334.759.7558
                                         al@agricolalaw.com




                                            6
